Name: Commission Regulation (EEC) No 2494/86 of 1 August 1986 amending for the second time Regulation (EEC) No 1146/86 laying down protective measures in respect of imports of sweet potatoes
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 217/ 10 Official Journal of the European Communities 5. 8 . 86 COMMISSION REGULATION (EEC) No 2494/86 of 1 August 1986 amending for the second time Regulation (EEC) No 1146/86 laying down protective measures in respect of imports of sweet potatoes 2. For the application of paragraph 1 , one of the following shall be entered into section 1 2 of the appli ­ cation for an import licence and the import licence itself :  Destinado al consumo humano directo  precio mÃ ­nimo a la importaciÃ ³n  envasado  artÃ ­culo 1 bis del Reglamento (CEE) n ° 1146/86  Bestemt til direkte konsum  minimumspris ved indfÃ ¸rsel  emballering  artikel 1 a i forordning (EÃF) nr. 1146/86 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals ('), as last amended by Regulation (EEC) No 1579/86 (2), and in particular Article 20 (2) thereof, Whereas Commission Regulation (EEC) No 1 146/86 (3), as amended by Regulation (EEC) No 1399/86 (4), suspended the issue of import licences for sweet potatoes falling within subheading 07.06 B of the Common Customs Tariff ; whereas the said suspension came into effect from 19 April 1986 ; Whereas sweet potatoes are intended mainly for use as animal feed ; whereas, in view of the small percentage of total imports which they account for, sweet potatoes intended for direct human consumption are unlikely to give rise to serious disturbances on the cereal market ; whereas they should therefore be excluded from the application of the safeguard measures ; whereas such exclusion is, hoswever, subject to compliance with certain conditions relating to packaging and prices,  Zum unmittelbaren Verzehr bestimmt  Einfuhr ­ mindestpreis  Verpackung  Artikel la der Verordnung (EWG) Nr. 1146/86  Ã Ã Ã ¿Ã ¿Ã Ã ¯Ã ¶Ã µÃ Ã ±Ã ¹ Ã ³Ã ¹Ã ± Ã ¬Ã ¼Ã µÃ Ã · Ã ±Ã ½Ã ¸Ã Ã ÃÃ ¹Ã ½Ã · Ã ºÃ ±Ã Ã ± ­ Ã ½Ã ¬Ã »Ã Ã Ã ·  Ã µÃ »Ã ¬Ã Ã ¹Ã Ã Ã · Ã Ã ¹Ã ¼Ã ® Ã ºÃ ±Ã Ã ¬ Ã Ã ·Ã ½ Ã µÃ ¹Ã Ã ±Ã ³Ã Ã ³Ã ®  Ã Ã Ã Ã ºÃ µÃ Ã ±Ã Ã ¯Ã ±  Ã ¬Ã Ã ¸Ã Ã ¿ 1Ã ± Ã Ã ¿Ã Ã ºÃ ±Ã ½Ã ¿Ã ½Ã ¹Ã Ã ¼Ã ¿Ã  (Ã Ã Ã ) Ã ±Ã Ã ¹Ã ¸. 1146/86  For direct human consumption  minimum import price  packaging  Article la of Regula ­ tion (EEC) No 1146/86  DestinÃ © Ã la consommation humaine directe  prix minimal Ã l'importation  conditionnement  article 1 er bis du rÃ ¨glement (CEE) n0 1 146/86  Destinato al consumo umano diretto  prezzo minimo all'importazione  condizionamento  articolo 1 bis del regolamento (CEE) n . 1146/86 HAS ADOPTED THIS REGULATION :  Bestemd voor rechtstreeks menselijk verbruik  minimumprijs bij invoer  verpakking  artikel 1 bis van Verordening (EEG) nr. 1146/86  Destinado ao consumo humano directo  preÃ §o mÃ ­nimo Ã importaÃ §Ã £o  acondicionamento  artigo 1?-A do Regulamento (CEE) n? 1146/86. Article 1 The following Article is inserted into Regulation (EEC) No 1146/86 : 'Article la 1 . The provisions of Article 1 shall not apply in r respect of sweet potatoes falling within subheading 07.06 B of the Common Customs Tariff intended for direct human consumption which at the time when the customs formalities relating to release for consumption are completed :  are put up in packages of 20 kilograms or less, and  the free-at-frontier price of which is equal to at least 85 ECU per quintal . The components of the free-at-frontier price referred to in paragraph 1 shall be : (a) the fob price in the country of origin ; (b) the cost of transport and insurance until the place of entry into the customs territory of the Community.' Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. (') OJ No L 281 , 1 . 11 . 1975, p. 1 . (2) OJ No L 139, 24. 5 . 1986, p. 29 . (3) OJ No L 103, 19 . 4. 1986, p. 58 . 0 OJ No L 125, 13 . 5 . 1986, p. 15 . 5 . 8 . 86 Official Journal of the European Communities No L 217/ 11 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 1 August 1986 . For the Commission Frans ANDRIESSEN Vice-President